DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 01/07/2022, in response to claims 6-9, 11, and 13-14 rejection from the final office action (10/07/2021), by amending claims 6, 13, 15 and 18 is entered and will be addressed below.
Election/Restrictions
Claims 15 and 18 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
In regarding 35 USC 103 rejection over Kang ‘614 in view of Sung ‘856, Applicants argue that the instant claims allows the plurality of support bars can be adjusted (line 9 of page 7) and ‘856 fails to disclose this, see the top of page 8.
This argument is found not persuasive.
It is not clear what does Applicants’ mean that the support bars can be adjusted. By inserting some support bars while leaving the others out is an adjustment.
Furthermore, the claim does not include an “adjust” limitation. 
Note the “support bar mounting surface” of the frame is a surface of the frame, not a different component that can be separated from the frame.
. 
Claim Interpretations
The “support bar mounting surface” of the frame in various claims is a surface of the frame, not a different component that can be separated from the frame.

The “a first extension direction” and “a second extension direction” of claim 7 includes a same direction, as shown in Applicants’ Figs. 8-10.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20030221614, from IDS, hereafter ‘614), in view of Sung et al. (US 20100192856, hereafter ‘856).
‘614 teaches some limitations of:
	Claim 6: FIG. 4 shows a mask and a mask frame assembly for a thin layer vacuum evaporation for an organic electroluminescent device, according to an embodiment of the present invention. The mask frame assembly includes a frame 30 
The unit mask elements 110 and 110' include unit masking patterns 150 and 150', respectively. The unit mask elements 110 and 110' partially overlap at their edges to constitute a single masking pattern block 200 larger than a unit mask element 110 or 110' ([0056], 2nd and 3rd sentences), the recessed walls 130 and 130' can be formed through a half-etching so as to have a thickness of about half of the unit mask elements 110 and 110'. In addition, the recessed walls 130 and 130' of the adjacent unit mask elements 110 and 110' may have symmetric shapes so as to have the thickness of an overlap between the adjacent unit mask elements 110 and 110' be the same as the thickness of each unit mask element 110 or 110' (Figs. 7-8, [0059], the claimed “a first mask sheet, comprising a first mask region and a first peripheral region surrounding the first mask region, at least one edge portion of the first mask sheet in the first peripheral region comprising an upper thickness reduced portion: and a second mask sheet, comprising a second mask region and a second peripheral region surrounding the second mask region, at least one edge portion of the second mask sheet in the second peripheral region comprising a lower thickness reduced portion; wherein the first mask sheet and the second mask sheet are alternately disposed, and the upper thickness reduced portion and the lower thickness reduced portion of adjacent first mask sheet and second mask sheet are at least partially overlapped with each other”, see also Fig. 4),


‘614 does not teach the other limitations of:
Claim 6: a plurality of support bars, both ends of each of the plurality of support bars being fixed on the frame; the first mask sheet and the second mask sheet are alternately arranged on the plurality of support bars and fixedly arranged on the frame to completely cover the opening, 
the frame comprises one first support bar mounting surface and one second support bar mounting surface, each of the plurality of support bars comprises a first end and a second end along a third extension direction of the plurality of support bars, first ends of the plurality of support bars are fixedly disposed on the first support bar mounting surface, second ends of the plurality of support bars are fixedly disposed on the second support bar mounting surface, and both the first support bar mounting surface and the second support bar mounting surface are surfaces that are recessed on a surface of the frame, and depths of the first support bar mounting surface and the second support bar mounting surface are equal to the thickness of the support bar.  

Claim 13: wherein the first extension direction and the second extension direction are substantially perpendicular to the third extension direction of the plurality of support bars.

‘856 is an analogous art in the field of Mask Assembly And Deposition And Apparatus (title), FIG. 1A illustrates a plurality of pattern masks 200 extending in the first direction and welded to the mask frame 100, other configurations of the pattern masks, e.g., the mask assembly may include a single pattern mask having an area corresponding to the opening 120 and welded to the frame 110 of the mask frame 100 to overlap the entire opening 120 (Fig. 1, [0026], last sentence). ‘856 teaches that a longitudinal side of each pattern mask 200 may extend along the x-axis in FIG. 1A, across the opening 120, and a support bar 300 extending in a second direction perpendicular to the first direction, e.g., along the y-axis in FIG. 1A, to cross the opening 120 ([0026], 2nd sentence), as illustrated in FIG. 3, the frame 110 of the mask frame 100 may include grooves 311. End portions of the support bars 300 may be inserted into the grooves 311 ([0036], 2nd-3rd sentence, a feature currently added into claim 6), for the purpose of preventing deformation of a pattern of the mask assembly ([0002]). one first support bar mounting surface and one second support bar mounting surface”. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added support bar that is inserted into the grooves 311 of frame 110 in the second direction, as taught by ‘856, perpendicular to the extension/first direction of the mask elements 110 of ‘614, for the purpose of preventing deformation of a pattern of the mask assembly, as taught by ‘856 ([0002]).

‘614 further teaches the limitations of:
Claim 7: Fig. 8 shows the recessed wall are present in both side of the mask element 110 (see also Fig. 4, the claimed “wherein the first mask sheet has a first extension direction, and the first mask sheet comprises a first edge portion and a second edge portion which are located in the first peripheral region and extend along the first extension direction, the first edge portion and the second edge portion each comprise the upper thickness reduced portion; the second mask sheet has a second extension direction, and the second mask sheet comprises a third edge portion and a fourth edge portion which are located in the second peripheral region and extend along the second extension direction, the third edge portion and the fourth edge portion each comprise the lower thickness reduced portion”).
symmetric shapes so as to have the thickness of an overlap between the adjacent unit mask elements 110 and 110' be the same as the thickness of each unit mask element 110 or 110' ([0059], the claimed “wherein a thickness of the first peripheral region and a thickness of the second peripheral region are substantially the same, an overall thickness of the upper thickness reduced portion and the lower thickness reduced portion which are overlapped with each other is substantially the same as the thickness of the first peripheral region and/or the second peripheral region”).
	Claim 9: The recessed wall may be formed to slant, curve or to be stepped ([0029], the claimed “wherein cross-sections of the upper thickness reduced portion and the lower thickness reduced portion comprise a step shape or a trapezoidal shape”).
	Claim 14: there is no cover in ‘614 (the claimed “wherein the mask plate is not provided with a cover extending along the first extension direction and between adjacent first mask sheet and the second mask sheet”).
Alternatively, claims 6-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘614, in view of ‘856 and Kim (KR 20150071321, hereafter ‘321).
one first support bar mounting surface and one second support bar mounting surface” should be two separatable blocks from the frame or amended this way.

‘321 is an analogous art in the field of Open Mask Assembly (title), for OLED deposition (Background-art, page 1). ‘321 teaches that a mask frame 100 having an opening A, a plurality of transfer members 200 And a plurality of linear sheets 300 connected to the plurality of conveying members 200 (Figs. 1-2, middle of page 2), by transferring the linear sheet (300) connected to the transfer member (200) by moving the transfer member (200) The deposition area can be changed (lower portion of page 2). Note the two dimensional grid of linear sheet 300, the lower one can be considered as support bar for the upper sheet.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added movable transfer member 200 of ‘321 the moves support bars 300 of ‘856, and then combined with ‘614, for the purpose of adjusting the spacing of the support bars.

Claims 7-9, 11, and 13-14 rejections are discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150007767 is cited for movement block 131 in recess of frame 110 (Fig. 2).

Applicants’ submitted IDS, US 20140069331 is cited for stepped reduced portion (Fig. 2). US 20110139069 is cited for support bar 300 in the grooves 140 of the mask frame 130 (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KEATH T CHEN/Primary Examiner, Art Unit 1716